UNITED STATES COURT OF APPEALS
                             FIFTH CIRCUIT

                            _________________

                               No. 96-60009

                           (Summary Calendar)
                            _________________


           COSTEL ARSENE,


                                   Petitioner,

           versus


           IMMIGRATION AND NATURALIZATION SERVICE,


                                   Respondent.



            Appeal from the United States District Court
                For the Eastern District of Louisiana
                            (A16-057-759)

                            February 17, 1997

Before DAVIS, EMILIO M. GARZA, and STEWART, Circuit Judges.

PER CURIAM:*

     Costel Arsene, a thirty-two year old native of Romania who

entered   the   United   States   after   jumping    off   a   ship   in   the

Mississippi River, appeals the Board of Immigration Appeals (“BIA”)

decision affirming an Immigration Judge’s (“IJ”) decision denying

him asylum and withholding of deportation.          We affirm.


     *
            Pursuant to Local Rule 47.5, the Court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in Local Rule 47.5.4.
                                        I

     In   Romania,    Arsene   worked       for   ten    years   as   a    certified

technician qualified to treat industrial waste water.                     In 1986, a

workman spotted a small American flag displayed on Arsene’s desk

and reported Arsene to Romanian authorities.                Officers ransacked

Arsene’s home late one night, informing Arsene that they were

searching for radios, typewriters, or “machines that can type

manifest[o]s.”

     After searching Arsene’s home for two hours, the officers

handcuffed Arsene, blindfolded him, and took him to an unknown

location where he was questioned for two days by unidentified

security officers.        They    blinded     him   with    bright     lights     and

questioned him regarding connections in democratic countries, Radio

Free Europe, and “machines” that could be used to print political

documents.   The officers beat Arsene on five occasions during this

two-day   detention,     but     eventually       they    released        him   after

instructing him to report to a police station each week to relate

his activities.      Arsene made weekly reports as directed until the

Ceausescu government fell in December 1989.

     After the revolution, Arsene joined a pro-monarchy group that

met in his apartment to plan demonstrations and prepare political

caricatures.     Arsene worked to identify and denounce persons who

had “shot the . . . people” during the revolution.                    He also made

speeches in several cities to express his opposition to election of

a president with communist ties and to argue that individuals who

                                     -2-
had committed acts of brutality should be brought to trial.                Arsene

testified before the IJ that during a pro-monarchy demonstration

the police watched while members of an opposing group beat Arsene

and his friends.         Members of Arsene’s group were arrested during

legal election demonstrations, while others were dispersed with

water hoses.      Arsene did not testify that he was arrested on any of

these occasions.2

      Arsene decided to leave Romania in April 1994 after a district

attorney friend warned him that Arsene had made enemies of “the

people     in   power”   as   a   result   of   his    speeches   and   political

activities.      The friend told Arsene that the police could “find

[Arsene] guilty” of unspecified crimes based on false testimony and

that, if incarcerated, Arsene could be the victim of an “accident”

on a prison work project.         In May 1994, another lawyer friend told

Arsene that he was “supposed to leave the country” because Arsene

was “supposed to be in prison.”               In September 1994, Arsene left

Romania for Turkey, where he lived for five months before coming to

the United States.

      Arsene testified that his brother told him that Arsene had

been “convicted [of] four months of prison” since leaving Romania.

The   IJ    nonetheless       denied   Arsene’s       request   for   asylum   and

withholding of deportation, but granted him voluntary departure.


      2
            Arsene also testified that in 1993 he was transferred from a job at
a large textile factory to an isolated city water cleaning station where he had
only one co-worker, allegedly to keep him from having “contact with a lot of
people.”

                                        -3-
The IJ ordered Arsene deported to Romania if he did not depart

voluntarily.

     In considering Arsene’s appeal, the BIA reviewed some Romanian

documents submitted by Arsene, noting that they indicated that

“some judicial action was to be commenced” against Arsene in May

1994.   The BIA observed that the documents did not specify the

reason(s) for Arsene’s requested presence in court, and further

noted   that   Arsene    worked   in    Romania    without    incident   until

September 1994.    The BIA also cited a State Department advisory

opinion dated May 15, 1995 that concluded that pro-monarchy views

are tolerated in Romania. Thus, the BIA affirmed the IJ’s decision

and dismissed Arsene’s appeal as to the denial of asylum and

withholding of deportation.          The BIA, however, vacated the order

designating    Romania    as   the     country    of   deportation,   instead

designating Costa Rica as the first country of deportation and

Romania as the alternative destination.

                                       II

     Absent a dispositive error of law, we will affirm the BIA’s

determination that Arsene was ineligible for asylum or withholding

of deportation if we find that its decision was supported by

substantial evidence in the record.          8 U.S.C. §      1105a(a)(4); INS

v. Elias-Zacarias, 502 U.S. 478, 481, 112 S. Ct. 812, 815, 117 L.

Ed. 2d 38 (1992); Faddoul v. INS, 37 F.3d 185, 188 (5th Cir. 1994).

To warrant reversal of the BIA’s decision, Arsene must “show that


                                       -4-
the evidence he presented was so compelling that no reasonable

factfinder could fail to find the requisite fear of persecution.”

Jukic v. INS, 40 F.3d 747, 749 (5th Cir. 1994) (quoting Elias-

Zacarias, 502 U.S. at 483-84, 112 S. Ct. at 817).

      The   Attorney   General      has    discretion   to    grant   asylum   to

refugees.    8 U.S.C. §    1158(a); Jukic, 40 F.3d at 749.            Because the

grant of asylum is discretionary, it involves two steps.                  Faddoul,

37 F.3d at 188.      First, the alien must demonstrate that he has a

well-founded fear of persecution on account of race, religion,

nationality, membership in a particular social group, or political

opinion.    Id. (citing 8 U.S.C. § 1158(a), incorporating 8 U.S.C. §

1101(a)(42)).       An alien’s subjective fear of persecution will

satisfy     this   standard    if     “a    reasonable       person    in   [his]

circumstances would fear persecution if [he] were to be returned to

[his] native country.”        Id. (quoting Guevara Flores v. INS, 786

F.2d 1242, 1249 (5th Cir. 1986), cert. denied, 480 U.S. 930, 107 S.

Ct. 1565, 94 L. Ed. 2d 757 (1987)).            At a minimum, there must be

some particularized connection between the feared persecution and

the   alien’s      race,   religion,       nationality       or   other     listed

characteristic.     Id.    Demonstrating such a connection requires the

alien to present “specific, detailed facts showing a good reason to

fear that he or she will be singled out for persecution.”                      Id.

(quoting Zulbeari v. INS, 963 F.2d 999, 1000 (7th Cir. 1992)).

Once the alien demonstrates his eligibility, the decision to grant

                                      -5-
asylum is within the discretion of the IJ.             Id.

     Withholding   of    deportation       involves    a   slightly     different

analysis.     To   be    eligible    for    such    relief,     an   alien     must

demonstrate a “clear probability” of persecution upon return.                   Id.

This standard contains no subjective component but requires a

higher objective likelihood of persecution than the “well-founded

fear” standard.    Id.

     Arsene argues that he fears persecution in Romania based on

his political opinion. Specifically, he contends that his “arrest,

imprisonment, torture and constant surveillance . . . by the

government    officials”    constitutes      persecution      because     of    his

political opinion.      He also argues that his in absentia conviction

validates the warnings from his attorney friends that he should

flee Romania to avoid arrest, imprisonment and possible murder, and

thus constitutes evidence of probable persecution upon return to

Romania.

     Arsene’s arrest, imprisonment and beating, however, occurred

in 1986 and his weekly reports to police ended with the 1989

revolution.     Moreover,    he     remained   in     Romania    from    1989   to

September 1994, engaging in public political activities without

significant reprisal.      See Novoa-Umania v. INS, 896 F.2d 1, 3, 5

(1st Cir. 1990) (explaining that substantial evidence supporting

denial of asylum included fact that petitioner lived without

incident for more than six months in El Salvador); Rodriguez-Rivera


                                     -6-
v. INS, 848 F.2d 998, 1006 (9th Cir. 1988) (explaining that

substantial evidence supporting denial of asylum included fact that

petitioner     lived     undisturbed     for    two    months       after     guerrilla

threat). Because Arsene does not explain the nature of the charges

against him in Romania, a particularized connection between the

feared persecution and his political opinions is not apparent. See

Faddoul, 37 F.3d at 188 (“At a minimum, there must be some

particularized connection between the feared persecution and the

alien’s       race,      religion,       nationality          or      other      listed

characteristic.”). His bare allegations that he faces imprisonment

for his political opinions if returned to Romania and that he could

be murdered in a staged prison accident are not “so compelling that

no reasonable factfinder could fail to find the requisite fear of

persecution.”      Elias-Zacarias, 502 U.S. at 483-84, 112 S. Ct. at

817;    see    also      Jukic,     40   F.3d    at     749        (explaining     that

unsubstantiated allegations regarding fear are insufficient to

establish persecution).

       In   sum,   the   BIA’s     decision     is    supported      by    substantial

evidence in the record.           Accordingly, the BIA’s determination that

Arsene is not entitled to asylum must be upheld.                          In addition,

because Arsene is unable to demonstrate a well-founded fear of

persecution, he has not demonstrated a “clear probability” of

persecution as required for withholding of deportation.                       Jukic, 40

F.3d at 749-50; Faddoul, 37 F.3d at 190 n.7.


                                         -7-
AFFIRMED.




            -8-